UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) : November 8, 2012 SUNRISE SENIOR LIVING, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1-16499 (Commission File Number) 54-1746596 (I.R.S. Employer Identification No.) 7900 Westpark Drive McLean, Virginia 22102 (Address of principal executive offices) (Zip Code) (703) 273-7500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 8, 2012, Sunrise Senior Living, Inc. (the “Company”) issued a press release announcing that Mark Ordan, the Company’s chief executive officer, and Greg Neeb, its chief administrative and investment officer, will transition from their roles following the close of the Company’s anticipated sale, which is expected in early 2013. The Company announced that Mr. Ordan has agreed to remain with the Company as chief executive officer for up to a year following the completion of the proposed merger with Health Care REIT, Inc. and that David Haddock, general counsel, will also transition from his position in 2013. A copy of the Company’s press release is furnished herewith as Exhibit 99.1. The information furnished pursuant to this Current Report on Form 8-K (including the exhibits hereto) shall not be deemed “filed” with the Securities and Exchange Commission or incorporated by reference in any registration statement filed by the Company under the Securities Act of 1933, as amended. Item 9.01. Financial Statements and Exhibits. (a) Not applicable (b) Not applicable (c) Not applicable (d) Exhibits. The following exhibits are furnished with this report: Exhibit 99.1 Press Release issued by Sunrise Senior Living, Inc. dated November 8, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUNRISE SENIOR LIVING, INC. Date: November 9, 2012 By: /s/ Mark S. Ordan Name: Mark S. Ordan Title: Chief Executive Officer Exhibit Index Exhibit No. Description Exhibit 99.1 Press Release issued by Sunrise Senior Living, Inc. dated November 8, 2012
